Martin, P. J. (concurring).
I concur in the opinion of Mr. Justice Callahan but favor affirmance on, an additional ground.
The city council of the city of New York, pursuant to the power lodged in it by section 43 of the New York City Charter, adopted a resolution on June 14, 1938, designating the respondents as a special committee to investigate the administration of the emergency relief bureau and any other bureaus and departments of the city of New York concerned with the administration of emergency unemployment relief.
Several months thereafter and on November 4, 1938, the mayor of the city of New York directed William B. Herlands, commissioner of the department of investigation of the city of New York, to make a complete investigation of the department of welfare of the city of New York and of the administration by it of relief in that city.
The administration of relief funds in New York city is conducted in large part by the department of public welfare, which agency is under the direct supervision of the mayor. The commissioner of the department of investigation is appointed by the mayor and is also under his direct supervision. An investigation of relief, to be most effective, would be best conducted by a wholly independent agency, such as a grand jury.
If conditions warranted an unfavorable report, an investigator, whose tenure of office was at the pleasure of the appointive power, might find himself in an embarrassing position and be reluctant to make findings which might be displeasing to the appointing authority. That situation need not actually be present in order to make objectionable the procedure favored by the appellants. It is what might occur, not what has occurred, in such circumstances that renders unwise an investigation of one department of the city government by another department. Such a proceeding is somewhat similar to an individual ordering an investigation of himself after such an investigation has been ordered by a grand jury or *281other independent agency. Investigations of this type have never been very effectual. No agency should be permitted, through a separate and subsequently ordered inquiry into the same subject, to interfere with a legally constituted independent agency conducting a bona fide investigation.